Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein each of the fins is formed in a substantially polygonal shape including a triangular shape…”. It is unclear if the fins are meant to have a polygonal shape and a triangular shape, or if the triangular shape is an example of the polygonal shapes being claimed.
Claim 7 recites the limitation "the corners" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014105695 (herein Ogami).

A machine translation of Ogami has been provided with the current office action and is relied upon herein.

Ogami teaches:

limitations from claim 1, a controller (100; see FIG. 6; paragraph 17) including a control circuit that controls operation of a pump main body of a vacuum pump device (104, paragraph 6, 18), the controller comprising: a controller housing (101) in which the control circuit is housed (FIG. 6; paragraph 19); and a heat sink (case 101 formed with fins 106) formed integrally with the controller housing and including a plurality of fins (106) formed so as to protrude outwardly from an outer peripheral surface of the controller housing (see FIG. 3-6; paragraphs 18 and 23 for example);

limitations from claim 2, wherein the controller housing is made of a casting (the limitations regarding casting and demolding have been treated as product-by-process claim limitations; see MPEP 2113; because the structure of the product claimed is the same as the prior art to Ogami, the limitations are unpatentable), 

limitations from claim 7, wherein the controller housing (101) is formed in a substantially rectangular shape in a front view (see FIG. 3 and 6 in particular), and the fins are formed at the corners or on the outer peripheral surface (see fins 106 on the surface of housing part 101a);

limitations from claim 8, wherein tapered surfaces on both side surfaces of the fins are standardized such that a demolding direction of the fins formed at the corners or on the outer peripheral surface is same (each the fins 106 as shown in FIG. 3 are each tapered from a wider base to a thinner top in the same direction);

limitations from claim 9, wherein the demolding direction of the fins is a direction along a center axis of the vacuum pump device (for example, along the dashed axis shown in FIG. 3; the fins 106 each extend along this directional axis);

limitations from claim 10, a vacuum pump device (1, paragraph 10) comprising: the controller of claim 1 (see FIG. 1 and FIG. 3; paragraph 16);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014105695 (herein Ogami) as applied to claim 1 above, and in further view of JP07312493 (herein Kitahara).

A machine translation of Kitahara has been provided with the current office action and is relied upon herein.

Ogami teaches tapered fins (106), but does not a polygonal/triangular shape, or a smaller opening at the top air passage between adjacent fins;

However, Kitahara teaches a heat sink device (paragraph 1) having vertically oriented fins (13; see FIG. 1-2 for example); shaped as polygon/triangles (FIG. 11a, c), and wherein the fins are taught to be tapered such that a top space between adjacent fins is small (see FIG. 11a-d);

It would have been obvious to one of ordinary skill in the art of heat sinks at the time the invention was filed to form the fins of Ogami, to taper larger in a upward direction in the shape of a polygon, as taught by Kitahara, in order to improve heat exchange via the formation of vortexes at the small air passage space (see paragraphs 40-41 of Kitahara);





s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014105695 (herein Ogami) as applied to claim 1 above, and in further view of JP2004281079 (herein Otsuka).

A machine translation of Otsuka has been provided with the current office action and is relied upon herein.

Ogami teaches tapered fins (106), but does not a rhombic/trapezoidal shape;

However, Otsuka teaches a heat radiating fin (33) shaped as a rhombic/trapezoidal shape (FIG. 3-6; paragraph 32);

It would have been obvious to one of ordinary skill in the art of heat sinks at the time the invention was filed to form the fins of Ogami as polygonal/rhombic shapes, as taught by Otsuka, such that flow through the fins is smooth compared to the sharper edged fins (paragraph 32-33 of Otsuka);


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 4668898 teaches  a rectangular control housing with vertically aligned heat sink fins;
US 2013/0189090 and US 2007/0237650 teach vacuum pumps with attached control housings;
US 2017/0273218 teaches a control unit housing with heat sink fins;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746